Case 1:18-cr-20953-MGC Document 120 Entered on FLSD Docket 02/21/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

   UNITED STATES OF AMERICA,                     CASE NO: 18-20953-CR-COOKE(GRAHAM)

                           Plaintiff,
   vs.

   TERRANCE REYNOLDS,

              Defendant.
   _ _ _ _ _ _ _ __ _ _/                            ORDER ON SENTENCING


         YOU ARE HEREBY ORDERED to appear in the United States District Court for
   the Southern District of Florida on Tuesday, May 5, 2020 at 3:00p.m. for
   imposition of sentence. On the scheduled date, report to the Wilkie D. Ferguson Jr., U.S.
   Courthouse, Courtroom 13-4, Thirteenth Floor, 400 North Miami Avenue, Miami,
   Florida 33 I 28. You will receive no further notice.

          If the above-named defendant has executed a bond, this notice advises the defendant
   that failure to appear as directed herein could result in being charged with a violation of the
   Comprehensive Crime Control Act (18 U.S.C. Sec. 3146), which carries a maximum
   sentence of up to ten (10) years imprisonment and a fine of $25,000, or both, upon
   conviction.

           IT IS FURTHER ORDERED that a Pre-Sentence Investigation Report shall be
   completed. Defense Counsel shall report this date to the United States Probation Office, 9th
   Floor South, WILKIE D. FERGUSON, JR., U.S. COURTHOUSE, 400 North Miami Avenue
    for an interview and further instructions. Defendant(s) on bond shall also report this date
   with Defense Counsel.


           IT IS FURTHER ORDERED that the assigned Assistant US Attorney will
   immediately provide the US Probation Office the necessary information to prepare the
   Prosecution Section ofthe Pre-Sentence Report. In addition, all counsel are reminded to
   comply with Administrative Order 95-02 and the Local Rules of this Court which
   relate to the sentencing phase of the case. (See L.R. 88.8).
Case 1:18-cr-20953-MGC Document 120 Entered on FLSD Docket 02/21/2020 Page 2 of 2
 >




            If defense counsel foresees that a sentencing hearing will take more than thirty (30)
     minutes, the Courtroom Deputy shall be advised not later than five (5) days prior to the
     hearing.
            All motions for Return of Property shall be filed not later than ten (10) days from the
     date of the plea or conviction. The Government shall respond not later than seven (7) days
     from receipt of the defendants motion. Untimely Motions for Return of Property can be
     deemed waived. All property issues shall be resolved at or prior to sentencing.

         DONE AND ORDERED in open Court this 20°h day of February, 2020.




                                                        ~
                                                        DONALD L. GRAHAM
                                                        United States District Judge



     DEFENSE COUNSEL           Antonio Valiente, Esq.

     GOVERNMENT COUNSEL Brian Dobbins, Robert Senior, AUSA




     GUILTY PLEA         ( )                    INTERPRETER:

     TRJAL               (X)                    PRISONER NO

     BOND                (X                    DEFENDANT        REMANDED ()




                                                    2
